DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of guest/host molecule and antigen as the active in the core particle in the reply filed on 12/28/2021 is acknowledged. Claims 3,5,11-16,18-19,22-23 (elected species of guest/host not tethered particle or dendrimer), 24-31,33 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.
Allowable Subject Matter
Claims 35-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,6-8,10,17,20-21 and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fahmy et al. (US 2015/0118318).
Fahmy discloses nanolipogels, sized 100-140 nm (meeting claims 10 and 32) for treating inflammatory or autoimmune diseases, the nanolipid comprising a core produced from polyesters and polyhydroxyacids (meeting claim 8) and lipid shell, the nanolipid comprising more than one drug including antigens, with different release rates, the drugs were attached or embedded in the core and shell and within guest/host complexes of cyclodextrin; the cyclodextrin could be functionalized and covalently linked . 
Claim(s) 1-2,4,6-10,17,20-21 and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Blanco (US 2016/0317455, cited IDS).
Blanco discloses nestled particles from 100-200 nm in diameter comprising polymer nanoparticles produced from polyester and polyhydroxyacid polymers containing active encased by cyclodextrin shell which contains a second active agent and targeting ligands covalently associated with the nanoparticle for targeted delivery to specific antigen producing cells for controlled delivery. See entire disclosure, especially abstract, [0008]-[0012],[0056]-[0058], [0065]-[0066] and claims. Regarding claim 9, Blanco discloses use of avidin-biotin linker. See [0057].
Claim(s) 1-2,4,6-10,17,20-21 and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fahmy (US 2016/0303052).
Fahmy discloses nanoparticles with a core produced from polyesters and polyhydroxy acids, which contain two or more active agents loaded into, attached to the surface and/or enclosed within a delivery vehicle for controlled release of each, the delivery vehicle including complexed cyclodextrin which may be covalently bound to the particle through functionalized groups, the active agents including immunomodulators such as antigens and targeting agents which target antigen producing cells. See entire disclosure, especially abstract, Fig. 4, [0012],[0021],[0032]-[0033],[0044]-[0052] and claims. Regarding claim 9, Fahmy .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1-2,4,6-10,17,20-21 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahmy et al. (US 2015/0118318), as applied to claims 1-2,4,6-8,10,17,20-21 and 32, in view of Blanco (US 2016/0317455).
Fahmy is disclosed above. Fahmy while teaching use of linkages (tethering moieties) the reference is silent with respect to avidin-biotin tethering moiety as recited in claim 9.
Blanco is disclosed above and is used only for the disclosure that avidin-biotin tethering moieties were well known in the field of drug delivering particles.
Since Fahmy already teaches use of linkers in the particles disclosed one of ordinary skill in the art would have a high expectation of success in substituting avidin-biotin linkers as disclosed in Blanco. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES W ROGERS/           Primary Examiner, Art Unit 1618